10
di
12
13
14
15
16
17
18
19
20
2A.
22
23
24
25
26
27

28

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

MARK CHARLES HANSON, | Case No. 2:19-cv-08425-FMO (MAA)

Plaintiff,
ORDER TO SHOW CAUSE

ANDREW M. SAUL,
Commissioner of Social Security,

Defendant.

 

 

 

On September 30, 2019, Plaintiff filed a Complaint against Defendant.
pursuant to various provisions of the Social Security Act. (ECF No. 1.) Plaintiff

seeks an:award of disability benefits from the Social Security Cornmissioner on two

apparent grounds: fora neurological disorder (id. at 6) and as a remedy for past.

racial discrimination he experienced in job hiting (id. at 8). The Court orders
Plaintiff to show. cause in writing why this action should not be dismissed without
prejudice for lack of subject matter jurisdiction.

The existence of federal subject matter jurisdiction must be presented on the

face of a properly pleaded complaint. See Rivet v. Regions Bank of Louisiana, 522

 
 

11
12
13
14
15
16
1?

18

19

20
21

22

23

24

27

28

 

 

U.S. 470, 475 (1998). “A claimant’s failureto exhaust the procedures set-forth in
the Social Security Act, 42 U.S.C. § 405(g), deptivesthe district court of
jurisdiction.” Bass v. Social Sec. Admin., 872 F.2d 832, 833 (9th Cir. 1989) (citing
Heckler v. Ringer, 466 U.S. 602, 617 (1984)). “Section 405(g) provides that an
individual who has been denied [Social Security] benefits may seek judicial review
of ‘any final decision’ of the Commissioner.” Kildarev. Saeriz, 325 F.3d 1078,
1082 (9th Cir. 2003). “A final decision has two elements: (1) presentment of the
claim to the Commissioner, and (2) complete exhaustion of administrative
remedies.” Id. (citing Johnson v. Shalala, 2 F.3d-918, 921 (9th Cir. 1993)).
Together, these two elements generally requiré.that a claimant present a claim to
the Commissioner; after receiving an initial decision, seek reconsideration; after
receiving a decision on reconsideration, seek a hearing before an Administrative
Law Judge (“ALJ”); and after receiving a-decision by the ALJ, seek review by the
Appeals Council. See Bass, 872 F.2d at 833.

The first element (presentment) is jurisdictional and nonwaivable, while the
second element (exhaustion) is non-jurisdictional and waivable by the
Commissioner or the Court. See Boettcher v. Secretary of Health and Human
Services, 759 F.2d 719, 721 (9th Cir. 1985) (citing Mathews v. Eldridge, 424 U.S.
319, 328 (1976)); see also Johnson, 2 F.3d at 921. Here, the face of the Complaint
contains no indication that Plaintiff satisfied either of the two.required elements, but
the first required element appears to-be dispositive here. The nonwaivable
presentment requirement generally is satisfied by the filing of an application for
benefits. See Mathews y. Diaz, 426 U.S 67, 75 (1976) (recognizing that 42 U.S.C.
§ 405(g) “establishes filing ofan application as a nonwaivable condition of
jurisdiction”). Because Plaintiff's Complaint does not allege that he ever filed an
application for disability benefits under the Social Security Act, he has not properly
pled subject matter jurisdiction. See Weinberger v. Salfi; 422 U.S. 749, 764 (1975)
(holding that a federal court had no jurisdiction where the complaint was deficient

2

 
10
dak
12
13
14
15
16
Li
18
19
20
21
22
23
24
25
26
Bo

28

 

in that it contained no allegation that class members ever filed an application with

the Social Security Commissioner).

ORDER
Within twenty-one (21) days after the date of this Order, Plaintiff shall show
good cause in writing, if any exists, why the Court should not recommend that this
action be dismissed without prejudice for lack of subject matter jurisdiction.
Failure to respond to this Order will result in a recommendation that this action be
dismissed without prejudice for lack of subject matter jurisdiction and failure to

prosecute.

DATED: October 25, 2019

 

hii

MARIA ie? ER
UNITED TES :f . GISTRATE JUDGE

 
